NIX, Presiding Judge.
Plaintiff in Error, Jack Wells, was charged in the County Court of Carter County, Oklahoma, with the crime of Unlawful Sale, of Intoxicating Liquor, and was sentenced to 30 days in the county jail, and to pay a fine of $100.00. From that judgment and sentence he has appealed to this Court.
This cause was filed .in this Court on February 1, 1967, and a brief from plaintiff in error was due within Twenty (20) days thereafter. No brief was ever filed, nor any application for extension of time in which to file said brief. Therefore, on March 28, 1967, this cause was summarily submitted for examination for fundamental error only, in ‘ accordance with Rule 6 of this Court. See, Ashby v. State, Okl.Cr., 406 P.2d 1007; and, Fryar v. State, Okl.Cr., 385 P.2d 818.
This Court has examined the record in this cause, and find no fundamental *736error. The evidence is sufficient, altho •conflicting, to support the verdict. The jury •chose to believe the evidence presented in behalf of the state, and this is not error.
We are of the opinion, therefore, that the defendant was afforded a fair trial, and that the judgment and sentence of the County Court of Carter County should be, and the same is, hereby affirmed.
BUSSEY and BRETT, JT., concur.